Citation Nr: 0710626	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  94-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right ulnar neuropathy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a service-
connected right wrist scar, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1967.  He also had a period of active service from 
December 1967 to April 1974 that has been characterized as 
"other than honorable" by the service department.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1982, June 1993, and September 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (the RO).

Procedural history

The back claim

The veteran was initially denied service connection for a low 
back disability, characterized as myositis of the lumbar 
spine, in rating decisions dated in December 1982 and October 
1983.  A March 1986 Board decision also denied service 
connection for the same disability.   

In September 1992, the RO received the veteran's request to 
reopen his previously-denied service-connection claim for a 
low back disability.  A June 1993 rating decision declined to 
reopen, and the veteran appealed.  The Board subsequently 
denied the claim in a January 1997 decision which determined 
that new and material evidence had not been submitted to 
reopen the claim.  

The veteran appealed the Board's January 1997 decision to 
what was then the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter "the Court") which, by way of a November 1998 
Order, vacated the Board's decision pursuant to a motion from 
the VA Secretary.  The Secretary's Motion specifically 
requested that the Board readjudicate the question of whether 
new and material evidence had been submitted using the 
reopening standard articulated by the United States Court of 
Appeals for the Federal Circuit in the then-recently decided 
case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to the Court's November 1998 Order, the Board 
remanded the claim to the RO in August 1999 for 
readjudication under the Hodge standard.  The RO thereafter 
applied the Hodge standard in a November 1999 supplemental 
statement of the case (SSOC), and declined to reopen the 
claim.  In a September 2000 decision, the Board reopened the 
claim and remanded it to the RO for the purpose of obtaining 
additional treatment records and a VA orthopedic examination 
of the veteran.  After the additional development requested 
by the Board was accomplished, the RO again denied service 
connection for a low back disability in a February 2001 SSOC.  
The Board denied the claim in a June 2001 decision.  The 
veteran duly appealed to the Court.  

In a November 2002 Order, the Court vacated the Board's 
decision and remanded the case pursuant to a Joint Motion 
submitted by counsel for the veteran and the Secretary.  The 
Joint Motion stated that the January 2001 VA orthopedic 
examination failed to comply with the Board's September 2000 
remand instructions
The Joint Motion also appeared to suggest that VA had not 
complied with the duty to notify provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Pursuant to the Court's Order, the Board remanded the claim 
in August 2003 for the specific purpose of ensuring 
compliance with the VCAA and obtaining an additional medical 
opinion.  After the additional development requested by the 
Board was accomplished, the RO again denied service 
connection for a low back disability in a January 2006 SSOC.  
The matter is now once again before the Board.

The ulnar neuropathy and wrist scar claims

The Board's September 2000 decision established separate 
ratings for the veteran's service-connected right wrist scar 
and ulnar neuropathy, assigning a noncompensable disability 
rating for the former and a 10 percent rating for the latter.  
A rating decision from the RO dated later that same month 
increased the disability rating assigned for the right wrist 
scar to 10 percent.  

In May 2003, the veteran requested an increase in the 
disability rating assigned each disability.  A September 2003 
rating decision denied the claims, and the veteran appealed 
to the Board.  

The bilateral shoulder claim

The RO denied service connection for a bilateral shoulder 
disability in a December 1982 rating decision.  Although the 
veteran disagreed with that decision, no statement of the 
case (SOC) was immediately forthcoming.  The September 2000 
and June 2001 Board decisions instructed that a SOC be issued 
with respect to that matter.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Pursuant to the Board's remand instructions, a SOC regarding 
the issue of service connection for a bilateral shoulder 
disability was issued in January 2006 which denied the claim.  
The veteran appealed to the Board.

Hearing request

In his substantive appeal as to the increased rating claims 
and the issue of service connection for the bilateral 
shoulder disability, the veteran requested a Board hearing at 
the RO.  Such was scheduled for November 2006.  The veteran 
failed to report (most likely due to the fact that he is 
currently incarcerated).  He has instead submitted additional 
written argument, in which rescheduling of the hearing was 
not requested.  The Board will therefore consider the 
veteran's hearing request to have been withdrawn.  See 
38 C.F.R. § 20.702(d) (2006).

Issues not on appeal

The September 2003 rating decision also denied the veteran 
service connection for a skin condition, denominated as 
psoriasis.  Although the veteran initially disagreed with 
that decision, he failed to timely perfect an appeal.  The 
issue is therefore not currently before the Board and will be 
discussed no further herein.

The RO further denied the veteran service connection for a 
stomach condition, a bilateral wrist condition (separate from 
the right wrist scar and ulnar neuropathy), "swollen glands 
in the neck," and bilateral ankle lesions in an October 2005 
rating decision.  Service connection was also denied for a 
left knee disability in a November 2005 rating decision.  To 
the Board's knowledge, the veteran has not disagreed with 
those decisions, and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected right ulnar neuropathy is 
manifested by impaired light-touch, pin prick, and 
temperature perception on the palmar aspect of the fourth and 
fifth fingers, without loss of strength or motor weakness.

2.  The veteran's service-connected right wrist scar is well-
healed, non-tender, one inch in length, and not productive of 
limitation of motion.

3.  A preponderance of the competent medical evidence of 
record demonstrates that the veteran's back disability is 
unrelated to either his military service or to any service-
connected disability.

4.  A preponderance of the evidence is against the veteran's 
assertion that he injured his shoulders during military 
service.

5.  Competent medical evidence does not reveal that the 
veteran's bilateral shoulder disability is causally related 
to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
right ulnar neuropathy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).

2.  The criteria for a higher schedular disability rating for 
a right wrist scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 7804 (2006).

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2006).

4.  Service connection for a bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for two 
disabilities and service connection for two other 
disabilities.  His contentions will be addressed below.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in July 2003, January 2004, October 2004 
and May 2005 which were specifically intended to address the 
requirements of the VCAA.  The July 2003 letter from the RO 
specifically notified the veteran that to "establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  The January 
2004 letter also advised the veteran that to support a claim 
for service connection, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease;" a "current physical or mental disability;" 
and a "relationship between your current disability and an 
injury, disease, or event in military service."  With 
respect to his low back disability, the October 2004 letter 
instructed the veteran to submit "medical evidence on your 
current Degenerative Disc Disease, Lumbar Spine disability as 
well as evidence showing a connection between your 
Degenerative Disc Disease, Lumbar Spine and your service 
connected Right Femur Fracture condition." [Emphasis as in 
the original.)

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the October 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  The January 2004 letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." (Emphasis as in the original.)  More 
specifically, the May 2005 letter instructed the veteran that 
if "you want us to obtain them for you, please complete and 
return the attached VA Form 21-4142, Authorization and 
Consent to Release Information, to authorize release of 
information from any doctors and/or hospitals  concerning any 
treatment you received."  With respect to VA medical 
records, the May 2005 letter advised the veteran that if 
"you have received treatment at a [VA] facility, furnish the 
date(s) and place(s).  We will obtain the report(s)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2005 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service-connection claims for back and shoulder 
disabilities.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's service connection claim for a 
bilateral shoulder disability was initially adjudicated by 
the RO in December 1982.  The back claim was first 
adjudicated in June 1993.  Both rating decisions were issued 
several years before the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to provide VCAA 
notice prior to initial adjudication in such circumstances 
does not constitute error.  See VAOGCPREC 
7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the July 2003, January 2004, October 2004 and May 
2005 VCAA letters.  His claims were then readjudicated in the 
January 2006 SSOCs, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VCAA notice(s).  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as explained above, the veteran was provided notice 
of elements (2), (3), and (4) by the various VCAA letters 
discussed at length immediately above.  Element (5), 
effective date, is rendered moot by the Board's denial of the 
veteran's increased rating and service connection claims 
herein.  In other words, any lack advisement as to that 
element is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of service connection or 
an increased rating.  

In any event, the RO sent the veteran a letter in March 2006 
which advised him of the information and evidence needed to 
substantiate the earliest possible effective date for the 
potential grant of service connection or an increased rating.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
treatment records, extensive medical records from the Texas 
Department of Corrections (TDC), records from the Social 
Security Administration, and the reports of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

The Board additionally observes that the veteran has been 
incarcerated throughout the course of this appeal.  
Notwithstanding this, it appears that all appropriate 
development actions have been completed.  Cf. Wood v. 
Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. 
App. 185 (1995) [even though incarcerated, a veteran should 
be accorded the same assistance as his fellow, non-
incarcerated veterans].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  He failed to report for a hearing which was 
scheduled at the RO in November 2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to an increased rating for service-connected 
right ulnar neuropathy, currently evaluated as 10 percent 
disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria

The Board initially notes that an April 2005 VA examination 
report shows that the veteran is right handed.  See 38 C.F.R. 
§ 4.69 (2006) [noting that a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].  
Because the veteran's service-connected right ulnar 
neuropathy affects his dominant (right) hand, only the rating 
criteria regarding the major extremity are applicable in this 
case.

Under Diagnostic Code 8516, complete paralysis of the ulnar 
nerve in the major upper extremity warrants a 60 percent 
evaluation.  Complete paralysis of the ulnar nerve is 
manifested by the following: the "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct 
the thumb; and flexion of wrist weakened.  A 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
major extremity, a 30 percent evaluation is assigned for 
moderate incomplete paralysis of the major extremity, and a 
10 percent evaluation is assigned for mild incomplete 
paralysis of the major extremity.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2006).   

The Board observes that the terms "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition (1988), 871.  

It should also be noted that use of descriptive terminology 
such as "mild", "moderate" or "severe" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected right ulnar neuropathy is 
currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8516 [paralysis of the ulnar nerve].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 8516 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (impairment of 
ulnar nerve function).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and neither the veteran nor his 
representative has requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 8516.

Schedular rating

To obtain a higher rating under Diagnostic Code 8516, 
"moderate" incomplete paralysis of the ulnar nerve must be 
demonstrated or approximated.  After a careful review of the 
record, the Board finds that such has not been shown.  The 
veteran exhibited impaired light-touch, pin prick, and 
temperature perception on the palmar aspect of the fourth and 
fifth fingers on VA examination in April 2005.  However, and 
significantly in the Board's estimation, the examiner noted 
that there was no motor weakness.  Strength was 5/5 in the 
upper extremities.  The examiner also noted that an EMG of 
the ulnar nerve conducted in January 2001 was essentially 
normal, with only minimal changes due to age identified.  

In short, the objective clinical evidence shows minor sensory 
deficits, with no weakness or lack of strength identified.  
No loss of function has been objectively demonstrated.  This 
is consistent with mild disability warranting the assignment 
of a 10 percent rating at most.

The veteran has argued that his ulnar neuropathy is 
productive of an ineffective grip and the inability to lift 
greater than 25 pounds.  This has not been demonstrated by 
the objective medical records.  On VA examination in April 
2005, right upper extremity strength was found to be within 
normal limits.  Treatment records from TDC in recent years 
reflect similar findings.  While TDC physicians have 
restricted the veteran from lifting greater than 25 pounds or 
working for greater than 4 hours at a time, treatment records 
note that such restriction is the result of the veteran's 
service-connected femur fracture residuals - not his right 
ulnar neuropathy.

Moreover, on VA examination in August 2003, the veteran noted 
that he worked sanding furniture at his prison's furniture 
shop.  No right upper extremity complaints associated with 
this activity were identified.    

The Board also cannot help but note that while the veteran 
has been treated for a host of maladies in recent years, 
right ulnar neuropathy is not among them.  To the contrary, 
recent treatment records are largely silent for complaint of 
ulnar neuropathy symptomatology.  The disability is mentioned 
sporadically, and then typically by way of history only.  See 
generally Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).   Although the Board has considered the veteran's 
statements concerning the alleged limitations produced by his 
right ulnar neuropathy, in light of the totality of the 
medical record, it finds such statements to be self-serving 
and lacking in credibility and probative value.

Given the lack of treatment or complaint for ulnar neuropathy 
in recent years, the essentially negative EMG findings, and 
the fact that the veteran has full strength in the right 
upper extremity, the Board does not find that moderate 
incomplete paralysis has been shown or approximated.  In 
reaching this conclusion, the Board acknowledges that the 
April 2005 VA examiner at one point characterized the 
veteran's ulnar neuropathy as "moderate".  As explained 
above, however, such characterization is not binding on the 
Board.  Indeed, the examination findings revealed full 
strength, a negative EMG, and good muscle tone and bulk.  The 
Board believes that the relative lack of treatment in recent 
years and the fact that clinical findings are limited to 
minor sensory deficits is representative of mild 
symptomatology.  Because moderate incomplete paralysis has 
not been shown, an increased rating is not warranted.

DeLuca considerations

The Board has also briefly taken into consideration the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnson v. Brown, 9 Vet. App. 7, 11 
(1996), the Court determined that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Such 
is the case with Diagnostic Code 8516.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration in this case.



Extraschedular consideration

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating claims on appeal.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increase in the disability rating 
assigned his right ulnar neuropathy.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to an increased rating for a service-
connected right wrist scar, currently evaluated as 10 percent 
disabling.

The veteran is also seeking an increased rating for his 
service-connected right wrist scar.  He has advanced no 
specific contentions as to why a rating in excess of the 
currently-assigned 10 percent is warranted.

Relevant law and regulations

The general law regulations regarding increased rating claims 
have been set forth above and will not be repeated here.

Specific schedular criteria

The veteran is currently assigned a 10 percent disability 
rating for his service-connected right index finger scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic 
Code 7804 provides a 10 percent rating for scars which are 
superficial and painful on examination.

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's increased rating claim dates from May 
2003, so only the current schedular criteria are applicable.  
Cf. VAOPGCPREC 7-2003.  Diagnostic Code 7804 was left largely 
unchanged in any event.

Analysis

Assignment of a diagnostic code

As noted immediately above, the veteran's right wrist scar is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2006).  

While a number of other diagnostic codes deal specifically 
with scarring, none avail the veteran.  Diagnostic Code 7800 
is inapplicable as that diagnostic code covers scars on the 
head, face, and neck only.  Diagnostic Codes 7802 and 7803 
likewise do not avail the veteran as they provide a maximum 
10 percent rating - the same as that which is currently 
assigned.  

Diagnostic Code 7805 is also inapplicable, as the veteran's 
right wrist scar has not been identified by the medical 
evidence of record as being productive of limitation of 
function.  [As was discussed above in the Introduction, the 
veteran is separately service connected for right ulnar 
neuropathy.  No limitation of function in the left upper 
extremity was identified in connection with physical 
examinations of the veteran.  The Board has found the 
veteran's contentions to the contrary to be lacking in 
credibility and probative value.]

The only other diagnostic code potentially applicable in the 
instant case is Diagnostic Code 7801.  Diagnostic Code 7801 
provides a 20 percent evaluation for deep scars or scars that 
cause limitation of motion when such have an area of at least 
12 square inches (77 sq. cm).  None of the medical evidence 
of record, however, including an April 2005 VA examination, 
has characterized the veteran's scar as "deep" or as being 
productive of limitation of motion.  The scar has also been 
noted to be only one inch in length.  Although no width 
measurement was provided, the scar was noted to be 
"vertical," covering only the volar aspect of the right 
wrist.  Given this positioning and description, it does not 
appear that the veteran's scar comes close to approaching the 
12 square inches required for a higher 20 percent rating.  
Accordingly, Diagnostic Code 7801 does not avail the veteran.

Accordingly, the Board will proceed to analyze the veteran's 
claim under Diagnostic Code 7804.

Schedular rating

As noted above, the 10 percent rating currently in effect is 
the maximum available under Diagnostic Code 7804.  A rating 
in excess of 10 percent for the veteran's right wrist scar is 
not warranted.  

DeLuca considerations

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available under a specific 
diagnostic code, it is not necessary to consider whether 38 
C.F.R. § 4.40 and 4.45 are applicable.  As explained 
immediately above, in the instant case the veteran is 
receiving the maximum rating allowable under Diagnostic Code 
7804.

Moreover, the Court has also held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson, supra.  Such is the case with Diagnostic Code 
7804.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increase in the disability rating 
assigned his right wrist scar.  The benefit sought on appeal 
is accordingly denied.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO with respect to either increased rating issue.  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 
6-96 [finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of extraschedular ratings for the veteran's 
service-connected ulnar neuropathy and right wrist scar.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

3.  Entitlement to service connection for a low back 
disability.

The veteran also seeks service connection for a low back 
disability.  He alternatively contends that such either had 
its genesis in service or is the product of his service-
connected right femur fracture residuals.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Preliminary matters

As was described in the Introduction, this issue was remanded 
by the Court in November 1998 and again in November 2002.  
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the matter of service 
connection for a low back disability has been undertaken with 
that obligation in mind.

The November 1998 remand involved the matter of whether new 
and material evidence has been received which was sufficient 
to reopen the claim.  That question has long since been 
resolved. 

The Joint Motion on which the Court's November 2002 was based 
found that the medical evidence of record at the time of the 
Board's June 2001 decision was deficient in that it did not 
resolve the matter of "whether the [veteran] had a pelvic 
tilt resulting from the leg length differential [caused by 
his service connected femur fracture residuals], or whether 
the [veteran's] back disorder may have resulted from the 
emplacement of a surgical nail."  In response to the Joint 
Motion, the Board remanded the case in August 2003 for a 
medical opinion addressing these questions.  Such opinion was 
obtained in July 2004.  

Discussion

As outlined above, service connection requires that three 
elements be present: (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of  disease 
or injury or a service-connected disability; and (3) a nexus 
between (1) and (2).  See Hickson/Wallin, supra.

There are of record multiple diagnoses of a degenerative disc 
disease of the lumbar spine.  The first Hickson/Wallin 
element has clearly been satisfied.

The veteran's service medical records note complaints of back 
pain in January 1959 and again in late 1963, thereby 
satisfying the second Hickson element.  Wallin element (2) 
has also been met, as the veteran is service-connected for 
residuals of a right femur fracture (including right hip 
bursitis).  

The key question in this case is the final Hickson/Wallin 
element, medical nexus.  There are of record essentially two 
schools of thought concerning the etiology of the veteran's 
low back disability.  One school, championed by the veteran 
and his private chiropractor, Dr. J.H.P., contends that the 
veteran's service-connected right femur fracture led to a 
length differential which resulted in pelvic tilt, which in 
turn caused degenerative disc disease of the lumbar spine.  
The other school, expressed by the September 1999, January 
2001, and July 2004 VA examiners, holds that the veteran's 
back disability is not the product of any incident of service 
or of the service-connected right femur fracture residuals.  
These physicians instead ascribe the veteran's degenerative 
disc disease to his age.  [The veteran is currently 68.]  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In the instant case, the Board finds the opinions of the 
various VA examiners to be more probative than that of Dr. 
J.H.P.  Dr. J.H.P's opinion suffers from a number of flaws.  
Most significantly, as noted in the Board's June 2001 
decision, the factual basis of Dr. J.H.P.'s opinion is not 
supported on several points.  First, Dr. J.H.P. observed that 
in 1980, VA physician E.C.P. had "a pretty good feel about 
[the veteran's] condition as he concludes correctly that a 
right short leg would cause low back pain" (emphasis added).  
However, contrary to Dr. J.H.P.'s reading of the earlier 
report, Dr. E.C.P.'s clinical findings are wholly devoid of 
any mention of any back disability whatsoever.  Compare 
opinion of J.H.P., page 2, dated May 1999 and report of 
E.C.P., M.D., dated April 1980.

The Board has also scrutinized the record in depth for 
clarification of Dr. J.H.P.'s observation that the medical 
records included a 1983 "description of . . . right femur 
with sacrum pain," and also "pain in the hip and back with 
myositis in the lumbosacral spine."  However, the record 
shows no such notation at that time.  Instead, while the 
record reflects the veteran complained to prison medical 
officials on numerous occasions beginning in 1979 of right 
thigh or hip pain as well as other symptoms, the record does 
not show that he made similar complaints relative to his 
back.  

Although recently-submitted medical records from TDC dated in 
2004 note the presence of a "back disorder" as early as 
1974, such notation appears to be based solely on statements 
made by the veteran.  Treatment records from this time period 
fail to mention any complaint, treatment, or diagnosis of a 
back condition.  To the contrary, degenerative arthritis of 
the lumbar spine was not initially diagnosed until the early 
1990s - more than 20 years following the veteran's final 
period of honorable service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the claimant].

Moreover, to the extent that Dr. J.H.P. correctly observes 
that the veteran was assigned light duties during his 
incarceration, TDC medical records do not reflect that the 
veteran's back disability was the stated reason for such 
restriction (at least not at the time Dr. J.H.P. made his 
findings).  Instead, the veteran is noted to have 
consistently complained of right hip and leg pain, without 
regard to any back symptoms, as bases for being regularly 
assigned to lower bunks and restricted duties.  

In sum, the factual basis of Dr. J.H.P.'s medical opinion is 
flawed in several significant particulars.  To the extent 
that he suggests that the veteran has continually complained 
of back pain since his in-service femur fracture, the record 
on appeal demonstrates otherwise.  There are lengthy periods 
in which the veteran did not mention any back problem.  Most 
notably, although the veteran was seen for back pain in 
January 1959 and again late 1963, the record is thereafter 
largely silent for complaint, treatment, or diagnosis of a 
back disability of any kind until the early 1990s, at which 
time the current diagnosis of degenerative disc disease was 
rendered.  

The Board emphasizes in this regard, as it did in June 2001, 
that it does not suggest that Dr. J.H.P.'s integrity is 
impugned - only the basis of his opinion.  Dr. J.H.P. is not 
reported to have conducted an examination of the veteran.  
Instead, his opinion is based upon a review of other evidence 
which, as noted above, is incomplete or inaccurate, both as 
to the alleged continuity of symptoms reported by the veteran 
and to the findings of other medical professionals.  To the 
extent that the bases on which Dr. J.H.P 's opinion is 
factually flawed, its probative value is diminished.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the claimant that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.
In this case, as discussed above the facts underlying Dr. 
J.H.P.'s opinion are inaccurate.  

Factual inaccuracies do not represent the only problem with 
Dr. J.H.P.'s findings.  As alluded to above, the thrust of 
Dr. J.H.P.'s opinion was that the veteran's right femur 
fracture caused shortening of the right leg which resulted in 
pelvic tilt (which in turn led to degenerative arthritis).  
Evidence of pelvic tilt, however, is lacking in the medical 
records.  To the contrary, even recent treatment records from 
TDC consistently note normal posture in the standing position 
with normal gait.  A May 2004 treatment note further comments 
that no symptoms of pelvic tilt were present.  Pelvic X-rays 
were within normal limits.  The July 2004 VA examiner also 
noted that if pelvic tilt was present, it was 
"insignificant."  

The statements from the veteran's TDC physicians and the July 
2004 VA examiner to the effect that pelvic tilt does not 
exist (or to the extent that it does exist is in their words 
"minimal" or insignificant") are supported by medical 
records which note that the veteran's femur fracture resulted 
in shortening of right leg of at the very most once inch.  An 
examination conducted by a VA physician in September 1999 
note the veteran's leg length differential to be as little as 
2cm.  Dr. J.H.P. did not account for this relatively small 
leg length discrepancy.  Cf. 38 C.F.R. § 4.71a, Diagnostic 
Code 5275 [shortening of the lower extremity of less than 11/4 
inches (3.2cms.) is noncompensably disabling].  

Thus, Dr. J.H.P. did not explain how such a minute difference 
in leg height could have produced back arthritis, 
particularly where contemporaneous treatment records note 
normal gait, posture, no pelvic tilt symptoms, and a normal 
pelvic X-ray.  His failure to provide any explanation for his 
findings in the face of such evidence further calls into 
question the probative value of Dr. J.H.P.'s opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
See also Bloom v. West, 12 Vet. App. 185, 187 (1999)
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."].

Moreover, to the extent that Dr. J.H.P. opined that retained 
surgical hardware "may" be an additional cause of back 
pain, such is speculative in nature and cannot be used to 
substantiate the claim.  See generally Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) [holding that a physician's statement that 
the veteran "may" have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis was speculative]; Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) [noting that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship].  No basis was stated for this conclusion.  

In short, the Board finds that the opinion of Dr. J.H.P. is 
lacking is probative value.

The Board now turns to the countervailing opinion(s) of 
record, those of the September 1999, January 2001, and July 
2004 VA examiners.  Unlike Dr. J.H.P, the examiner who 
conducted the September 1999 and January 2001 VA examinations 
conducted physical examinations of the veteran.  In the 
reports of both examinations, the examiner opined that the 
veteran's low back pain was caused by age-related 
degenerative changes.  The examiner reported that he reviewed 
the veteran's claims folder in its entirety, including the 
service medical records.  After review of the file, the 
examiner concluded that the in-service femur fracture did not 
cause any back symptoms and that the veteran's leg length 
discrepancy was minimal and "pose[d] no contribution to the 
development of degenerative changes of the lumbar spine."

While the July 2004 VA reviewer did not conduct a physical 
examination of the veteran, he did review the entire claims 
file and made specific reference to the veteran's pertinent 
medical history.  Such review was unaccompanied by the 
multiple factual inaccuracies which plagued Dr. J.H.P.'s 
opinion.  Pursuant to the Joint Motion, the opinion of the 
July 2004 VA reviewer also addressed the matter of pelvic 
tilt and retained surgical hardware, finding that neither 
played a role in the veteran's development of degenerative 
disc disease of the lumbar spine.  

[Although the July 2004 reviewer at one point in his opinion 
appeared to state that the veteran's low back disability was 
"at least as likely as not" due to his service-connected 
femur fracture residuals, such appears to be due to a 
typographical error which omitted the word "not" at the 
beginning of that phrase.  The clear thrust of the remainder 
of opinion is against such relationship.]  

The Board is of the opinion that the opinions of the VA 
examiners are more probative than that of Dr. J.H.P.  First, 
they are clearly more informed in that they are based upon 
review of the record in its entirety.  As outlined above, 
they also contain none of the numerous factual inaccuracies 
found in Dr. J.H.P.'s opinion.  Having reviewed the record, 
the VA examiners' finding that the veteran's leg length 
discrepancy was minimal and played "no role" in the 
development of back pain undercuts the essential premise of 
Dr. J.H.P.'s opinion relative to "pelvic tilt."  

That the September 1999 and January 2001 VA examiner was 
aware of the leg length differential is evidenced by his 
earliest examination, where he specifically noted that there 
was a two centimeter difference.  Indeed, even at that time, 
(September 1999, when the veteran was 61 years of age) the 
examiner specifically attributed the veteran's back pain to 
age related processes.  Using the same information, the July 
2004 VA reviewer arrived at an identical conclusion.  
Moreover, as noted above, the opinion of the three VA 
examiners appears to be congruent with the veteran's TDC 
treatment records which note normal gait and posture, no 
symptoms of pelvic tilt, and a normal pelvic X-ray.  

The conclusion that the veteran's back disability is age 
related also seems to be consistent with the contemporaneous 
treatment records, in that following sporadic complaints of 
back pain in 1959 and 1963 (the follow-up examinations for 
each of which were essentially negative), the record is 
largely silent for complaints, treatment, or diagnosis of a 
back disability until the 1990s, at which time the veteran 
was in his late 50s and early 60s.  

In addition, in evaluating the probative value of 
chiropractor J.H.P.'s statements, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the Board as 
adjudicators.  See Madden, supra.  Because of their more 
advanced training, the Board places greater weight on the 
findings of the VA examiners, who are medical doctors, than 
it does on the report of the chiropractor.

In summary, the Board finds the opinions of the VA examiners 
to be more probative than that of Dr. J.H.P in that they were 
more informed through training, clinical evaluation, and 
review of the record in its entirety.  Moreover, the VA 
examiners' opinions were well-explained, thoroughly reasoned, 
consistent with the contemporaneous treatment records, and 
free from the many factual inaccuracies that plagued Dr. 
J.H.P.'s opinion.

The only other evidence in the claims file serving to link 
the veteran's low back disability to either his period of 
service or a service-connected disability are the veteran's 
own statements.  It is now well settled, however, that lay 
persons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements regarding medical nexus 
are accordingly lacking in probative value.

The Board additionally observes that its comments on the 
probative value of the medical evidence extend to the matter 
of aggravation of the back disability by the service-
connected femur fracture residuals.  The VA medical opinions, 
upon which the Board places great weight of probative value, 
make it clear that there is no relationship between the 
service-connected femur fracture and the back disability, and 
that the back disability is caused by the veteran's advancing 
age.  

For the reasons and bases outlined above, a preponderance of 
the competent medical evidence demonstrates that the 
veteran's back disability is the result of his age and not 
his femur fracture residuals or any other incident of 
service.  The third Hickson/Wallin element has therefore not 
been met, and the veteran's claim fails on that basis.  The 
benefit sought on appeal is accordingly denied on both a 
direct and a secondary basis.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

The veteran also seeks service connection for a bilateral 
shoulder condition.  He essentially maintains that such is 
the result of a shoulder injury incurred in the same incident 
where he suffered the wrist laceration that led to his 
service-connected scar.  

As discussed in greater detail above, in order to establish 
service connection on a direct basis, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between (1) and (2).  See Hickson, supra.  

The veteran's TDC treatment records include a diagnosis of 
arthritis in the shoulders.  Myofascial pain syndrome in the 
right shoulder has also been identified.  The first Hickson 
element has accordingly been satisfied.  

With respect to the second Hickson element, the veteran's 
service medical records, are pertinently negative for 
complaint, treatment, or diagnosis of a shoulder disability 
of any kind, including at the time the wrist laceration was 
incurred in a non-combat incident in August 1963.  Initial 
treatment and diagnosis of a shoulder disability began in the 
late 1990s, over 30 years following the veteran's most recent 
period of honorable service.  

The only evidence of record which is supportive of the 
veteran's claim on this point are the veteran's own self-
serving statements.  The Board finds those statements to be 
lacking in probative value in light of the entire medical 
history, which shows no shoulder problems in service or for 
decades thereafter.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  See 
Curry, supra; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

Although recently-submitted medical records from TDC dated in 
2004 note the presence of a "shoulder pain" as early as 
1974, such notation appears to be based solely on statements 
made by the veteran.  Contemporaneous medical treatment 
records from that time period fail to mention any complaint, 
treatment, or diagnosis of a shoulder condition.  The 
contemporaneous treatment records reveal that the veteran was 
initially diagnosed and treated for a shoulder disability 
some 30 years following service, his recent statements made 
in connection with a claim for VA benefits notwithstanding.  
See Curry and Cartright, both supra.  

In short, the Board finds the medical records which allude to 
the onset of shoulder problems in 1974 to be based on 
incorrect statements made by the veteran and are accordingly 
lacking in probative value.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

The Board additionally observes in passing that even if the 
veteran's recent contentions to the effect that his shoulder 
disability had its onset in 1974 are to be believed (and the 
Board does not so believe), such would still not warrant the 
grant of service connection.  As noted in the Introduction, 
the veteran's period of service from December 1967 to April 
1974 has been characterized by the service department as 
being "under other than honorable conditions."  
Such discharge was issued following a murder conviction for 
which the veteran is still incarcerated.  The regulations 
make clear that a discharge stemming from conviction under 
such grounds is considered to have been under dishonorable 
conditions.  See 38 C.F.R. § 3.12 (d)(3) (2006).  Such 
essentially serves as a bar to benefits for any disease or 
injury arising during this period of service.  

Because the veteran's bilateral shoulder disability had its 
onset many years after his most recent period of honorable 
service, the second Hickson element has not been met and the 
veteran's claim fails on this basis alone.

For the sake of completeness the Board will address the 
remaining Hickson element, medical nexus.  There is of record 
no competent medical opinion which attributes the veteran's 
shoulder disability to his military service.  In the absence 
of any evidence of any in-service shoulder injury or disease, 
such opinion would be a manifest impossibility in any event.

Moreover, in the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., Swann and Reonal, both supra.  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise. 

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no credible 
evidence of an in-service shoulder disease or injury.

The only other evidence in the claims file serving to link 
the veteran's current shoulder symptomatology to his period 
of service emanates from the veteran himself.  As explained 
above, however, as a lay person without medical training, the 
veteran is not qualified to render medical opinions regarding 
matters such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu, supra.  The 
veteran's statements regarding medical nexus are accordingly 
lacking in probative value.

The third Hickson element has therefore also not been met, 
and the veteran's claim fails on this additional basis.  
Service connection for a bilateral shoulder disability is not 
warranted, and the benefit sought on appeal is denied.






	(CONTINUED ON NEXT PAGE)






ORDER

An increased rating for service-connected right ulnar 
neuropathy is denied.

An increased rating for a service-connected right wrist scar 
is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral shoulder disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


